UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08110 SPECIAL SITUATIONS FUND III, L.P. (Exact name of registrant as specified in charter) 527 MADISON AVENUE, SUITE 2600, NEW YORK, NEW YORK 10022 (Address of principal executive offices) (Zip code) Allen B. Levithan, Esq. c/o Lowenstein Sandler PC 65 Livingston Avenue Roseland, New Jersey 07068 (Name and address of agent for service) Registrant’s telephone number, including area code (212) 319-6670 Date of fiscal year end: JUNE 30 2007 Date of reporting period: JUNE 30, 2007 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § Item 1.Reports to Stockholders. June 30, 2007 Special Situations Fund III, L.P. Second Quarter Report SPECIAL SITUATIONS FUND III, L.P. INDEX TO THE SECOND QUARTER REPORT JUNE 30, 2007 PAGE Statement of Financial Condition 1 Portfolio of Investments 2 Statement of Operations13 Statements of Changes in Partners’ Capital14 Notes to the Financial Statements 15 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) STATEMENT OF FINANCIAL CONDITION JUNE 30, 2007 (Unaudited) ASSETS Investments, at fair value (cost $34,360,755) $ 42,040,710 Cash and cash equivalents 5,212,575 Receivable for investments sold 875,650 Other assets 18,373 Total Assets $ 48,147,308 LIABILITIES AND PARTNERS' CAPITAL Liabilities Payable for Units repurchased $ 2,350,292 Securities sold short, at fair value (proceeds $805,795) 819,815 Payable for investments purchased 104,600 Administrator's fee payable 88,044 Accrued expenses 173,134 Total Liabilities 3,535,885 Partners' Capital Limited Partners 38,667,746 Corporate General Partner 5,460,660 Individual General Partners 483,017 Total Partners' Capital 44,611,423 Total Liabilities and Partners' Capital $ 48,147,308 See the accompanying Notes to the Financial Statements. 1 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS JUNE 30, 2007 (Unaudited) Fair Shares Common Stocks Value Aerospace 0.11% 78,294 SPACEHAB, Inc. $ 50,891 Automotive Components 1.09% 22,371 Rush Enterprises, Inc. - Class A 485,898 Biotechnology 7.08% 39,575 Combinatorx, Inc. 244,178 86,027 Medivation, Inc. 1,757,532 35,587 Metabasis Therapeutics, Inc. 249,109 22,952 Opexa Therapeutics, Inc. 115,678 66,829 Sangamo BioSciences, Inc. 542,651 134,278 Tapestry Pharmaceuticals, Inc. 251,100 3,160,248 Building Materials 1.12% 30,358 Comfort Systems USA, Inc. 430,476 22,600 Viceroy Homes, Ltd. (Canada) 63,655 300 WFI Industries, Ltd. (Canada) 7,335 501,466 Business Services 0.04% 15,600 Utix Group, Inc. 17,316 Casino - Services 0.50% 59,823 Full House Resorts, Inc. 224,336 Chemicals 2.33% 39,389 KMG Chemicals, Inc. 1,041,051 Communication Equipment - Software 1.93% 1,403,457 ION Networks, Inc. 70,173 48,048 PC-Tel, Inc. 420,420 10,000 RIT Technologies, Ltd. (Israel) 13,700 180,869 Vertical Communication, Inc. 126,608 330,340 Vertical Communication, Inc. (Restricted) 231,238 862,139 Communication Products - Equipment 1.07% 84,938 Centillium Communications, Inc. 177,520 173,207 NMS Communications Corporation 297,916 475,436 See the accompanying Notes to the Financial Statements. 2 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS JUNE 30, 2007 (Unaudited) Fair Shares Common Stocks (Continued) Value Computer Peripherals 0.36% 12,399 Printronix, Inc. $ 161,187 Computer Services - Software 12.81% 17,196 Acorn Factor, Inc. 90,279 107,388 ClickSoftware Technologies, Ltd. (Israel) 405,927 18,760 CryptoLogic, Inc. (Canada) 457,744 302,600 Excapsa Software, Inc. (Canada) (Illiquid) 70,408 430,000 Interplay Entertainment Corporation (Restricted) 3,573 36,698 LocatePlus Holdings Corporation (Restricted) 5,137 785,177 Motive, Inc. 2,135,681 108,645 Net Perceptions, Inc. 293,341 71,032 Phoenix Technologies, Ltd. 598,800 110,505 Primal Solutions, Inc. 10,167 137,133 Quovadx, Inc. 429,226 25,810 Radware, Ltd. (Israel) 375,536 76,225 SumTotal Systems, Inc. 598,366 20,944 SupportSoft, Inc. 114,354 47,756 Unify Corporation 126,552 5,715,091 Computer Systems 1.59% 76,108 Adept Technology, Inc. 472,631 52,408 Performance Technologies, Inc. 236,884 709,515 Consumer Products 0.28% 138,952 Varsity Group, Inc. 125,057 Diagnostics 0.19% 44,010 Curagen Corporation 86,700 Electronic Components 1.73% 137,082 American Technology Corporation 516,799 12,051 Frequency Electronics, Inc. 127,018 73,125 Interlink Electronics, Inc. 111,881 58,632 Tvia, Inc. 14,658 770,356 Electronic Equipment 2.17% 460,277 Capstone Turbine Corporation 497,099 198,705 Iteris Holdings, Inc. 470,931 968,030 See the accompanying Notes to the Financial Statements. 3 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS JUNE 30, 2007 (Unaudited) Fair Shares Common Stocks (Continued) Value Electronic Instruments 2.85% 1,005 Axsys Technologies, Inc. $ 21,497 42,132 Image Sensing Systems, Inc. 653,046 38,723 Metretek Technologies, Inc. 597,883 1,272,426 Electronic Semiconductor 1.68% 6,031 Authentec, Inc. 62,421 136,897 Kopin Corporation 533,898 84,082 PSi Technologies Holdings, Inc. (Philippines) 153,870 750,189 Energy - Oil & Gas 0.83% 12,499 Willbros Group, Inc. (Panama) 370,970 Energy - Technology 0.82% 253,101 Catalytica Energy Systems, Inc. 303,721 40,000 Quantum Fuel Systems Technologies Worldwide, Inc. (Restricted) 60,000 363,721 Financial Services - Miscellaneous 0.61% 43,556 MicroFinancial Incorporated 270,047 Food 0.02% 1,020 Zhongpin, Inc. (China) 9,170 Gold Mining 0.57% 205,536 MK Resources Company (Illiquid) 252,809 Healthcare Services 0.87% 28,968 U.S. Physical Therapy, Inc. 390,199 Healthcare - Specialized Products & Services 1.88% 32,282 American Dental Partners, Inc. 838,364 Housing - Construction 1.16% 70,631 Modtech Holdings, Inc. 190,704 33,060 U.S. Home Systems, Inc. 328,947 519,651 Information Services 1.45% 211,706 Guideline, Inc. 279,452 438,015 Pfsweb, Inc. 367,933 647,385 Insurance 2.24% 102,391 AmCOMP, Inc. 998,312 See the accompanying Notes to the Financial Statements. 4 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS JUNE 30, 2007 (Unaudited) Fair Shares Common Stocks (Continued) Value Internet Commerce 0.54% 99,100 Youbet.com, Inc. $ 241,804 Medical Devices & Equipment 6.86% 48,204 Natus Medical Incorporated 767,408 109,516 Orthovita, Inc. 328,548 104,522 Precision Optics Corporation, Inc. 35,537 21,685 Quidel Corporation 380,789 19,650 Regeneration Technologies, Inc. 221,062 121,068 Sonic Innovations, Inc. 1,059,345 175,068 World Heart Corporation (Canada) 269,605 3,062,294 Medical Instruments 0.04% 27,790 Caprius, Inc. 19,453 Oil Equipment 0.00% 650 Beluga Composites Corporation - Online Services 0.78% 17,230 The Knot, Inc. 347,874 Paper - Packaging 1.02% 47,850 Chase Packaging Corporation 3,828 113,729 Pope & Talbot, Inc. 451,504 455,332 Practice Management 0.82% 32,585 IntegraMed America, Inc. 364,952 Restaurant 1.34% 71,761 Buca, Inc. 251,163 80,955 Monterey Gourmet Foods, Inc. 345,678 596,841 Retail 2.56% 37,704 1-800 CONTACTS, INC. 884,536 34,866 Bakers Footwear Group, Inc. 252,430 33,737 Odimo Incorporated 6,747 1,143,713 Semiconductor 3.00% 65,077 CEVA, Inc. 553,155 232,900 NeoMagic Corporation 787,202 1,340,357 See the accompanying Notes to the Financial Statements. 5 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS JUNE 30, 2007 (Unaudited) Fair Shares Common Stocks (Continued) Value Semiconductor Equipment 4.28% 55,321 HI/FN, Inc. $ 326,394 27,152 Integral Vision, Inc. 12,218 109,215 Nova Measuring Instruments, Ltd. (Israel) 283,959 56,274 Tegal Corporation 362,967 65,924 Ultra Clean Holdings, Inc. 921,618 1,907,156 Services 2.56% 49,337 Collectors Universe, Inc. 754,363 33,849 OPNET Technologies, Inc. 389,602 1,143,965 Technology - Miscellaneous 3.24% 108,445 iPass, Inc. 587,772 87,284 Intermap Technologies Corp. (Canada) 497,519 68,910 Vuance, Ltd. (Israel) 358,334 1,443,625 Telecom Equipment 1.13% 55,571 COMARCO, Inc. 350,097 189,908 Peco II, Inc. 153,825 503,922 Telecom Services 2.56% 348,027 Multiband Corporation 236,658 69,810 WPCS International Incorporated 906,134 1,142,792 Telecommunications 0.96% 353,743 Emrise Corporation 428,029 Therapeutics 4.60% 365,691 Anadys Pharmaceuticals, Inc. 1,360,371 125,000 Pharmacopeia Drug Discovery, Inc. 693,750 2,054,121 Toys 0.01% 983 Corgi International, Ltd. (China) (ADR) 5,408 Transportation 0.59% 15,800 Fuel Systems Solutions, Inc. 261,964 Vitamins 1.83% 88,134 Omega Protein Corporation 816,121 Total Common Stocks 88.13% (cost $33,153,436) 39,317,683 See the accompanying Notes to the Financial Statements. 6 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS JUNE 30, 2007 (Unaudited) Fair Shares Preferred Stocks Value Business Services 0.26% 24 UTIX Group, Inc. convertible $ 102,462 11,538 UTIX Group, Inc. convertible (Restricted) 12,807 115,269 Communications Equipment - Software 0.22% 100 Vertical Communications, Inc. convertible (Restricted) 100,000 Data Security 0.57% 100,739 Verdasys, Inc. Series B convertible (Illiquid) 254,870 Electronic - Display 0.54% 549,484 E Ink Corporation (Restricted) 241,773 Food 0.86% 42,750 Zhongpin, Inc. convertible (China) 384,322 Medical Instruments 0.09% 1,612 Caprius, Inc. convertible 11,284 100 Caprius, Inc. convertible (Restricted) 25,000 36,284 Transportation 0.03% 9,551 Velocity Express Corporation 6% convertible 14,518 Total Preferred Stocks 2.57% (cost $904,071) 1,147,036 Principal Fair Amount Corporate Debt Value Computer Services - Software 0.31% $869 Primal Solutions, Inc. 4.9%, due 3/31/08 $ 869 $11,000 Primal Solutions, Inc. 5% convertible, due 3/31/08 11,000 $68,000 Unify Corporation 11.25% convertible, due 10/31/10 (Restricted) 68,000 $17,600 Unify Corporation 11.25% convertible, due 10/31/11 (Restricted) 17,600 $40,000 Unify CorporationRevolv. Credit 10.5%, due 10/31/10 (Restricted) 40,000 137,469 Consumer Products 0.27% $120,886 Rockford Corporation 4.5% convertible, due 6/11/09 120,886 Technology - Miscellaneous 0.08% $33,000 Vuance, Ltd. 8% convertible, due 11/19/09 (Israel) (Restricted) 33,000 Total Corporate Debt 0.66% (cost $290,486) 291,355 See the accompanying Notes to the Financial Statements. 7 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS JUNE 30, 2007 (Unaudited) Fair Warrants Warrants Value Biotechnology 0.21% 96,038 La Jolla Pharmaceutical Company 12/14/10 $ 30,732 3,847 Metabasis Therapeutics, Inc. 9/30/10 5,386 142,000 Opexa Therapeutics, Inc. 4/13/11 21,300 100,000 Tapestry Pharmaceuticals, Inc. 4/6/11 37,000 94,418 Biotechnology - Drug Delivery 0.00% 16,790 Aradigm Corporation 11/10/07 - Building Materials 0.32% 200,000 American Mold Guard, Inc. Class A 76,000 200,000 American Mold Guard, Inc. Class B 66,000 142,000 Business Services 0.03% 1,500,000 UTIX Group, Inc. 1/13/11 15,000 1,731 UTIX Group, Inc. (Restricted) 11/9/11 - 15,000 Communication Equipment - Software 0.00% 3,614 Vertical Communications, Inc. 12/16/08 (Restricted) - 9,523 Vertical Communications, Inc. 9/28/15 (Restricted) - 94,340 Vertical Communications, Inc. 12/1/16 (Restricted) - - Communication Products - Equipment 0.00% 34,453 Superconductor Technologies, Inc. 9/26/07 - Computer Peripherals 0.14% 6,105 Cambridge Display Technology, Inc. 12/22/10 (United Kingdom) 6,838 6,538 Immersion Corporation 12/23/09 55,965 62,803 Computer Services - Software 0.29% 805,910 LocatePlus Holding Corporation 7/8/10 (Restricted) - 55,000 Primal Solutions, Inc. 3/31/11 2,200 74,914 Unify Corporation 4/26/09 6,742 53,600 Unify Corporation 10/31/12 (Restricted) - 25,683 Zhongpin, Inc. 1/30/11 (China) 120,914 129,856 Computer Systems 0.06% 134,321 Adept Technology, Inc. 11/18/08 25,521 See the accompanying Notes to the Financial Statements. 8 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS JUNE 30, 2007 (Unaudited) Fair Warrants Warrants (Continued) Value Consumer Products 0.00% 5,713 Rockford Corporation 6/11/09 $ 1,885 Electronic Components 0.13% 14,450 American Technology Corporation 7/18/09 7,080 32,422 American Technology Corporation 8/6/10 50,254 57,334 Electronic Equipment 0.13% 175,438 Capstone Turbine Corporation 1/23/12 52,631 11,246 Iteris Holdings, Inc. B 9/28/11 4,049 56,680 Electronic Semiconductor 0.07% 6,447 ParkerVision, Inc. 3/10/10 30,430 Energy - Technology 0.05% 10,692 Arotech Corporation 6/30/08 - 4,680 Arotech Corporation 12/31/08 - 34,146 Quantum Fuel Systems Technologies Worldwide, Inc. 4/27/14 24,244 80,000 Quantum Fuel Systems Technologies Worldwide, Inc. 12/22/12 (Restricted) - 24,244 Information Services 0.00% 48,355 Guideline, Inc. 5/10/09 - Medical Devices & Equipment 0.00% 9,210 Orthovita, Inc. 6/26/08 645 536 World Heart Corporation 9/22/08 (Canada) - 645 Medical Information Systems 0.00% 177,300 LifeRate Systems, Inc. 11/14/07 - Medical Instruments 0.02% 222,320 Caprius, Inc. 2/15/10 8,337 4,477 Caprius, Inc. 2/16/11 1,284 31,250 Caprius, Inc. 2/27/12 (Restricted) - 9,621 Semiconductor Equipment 0.04% 60,250 Tegal Corporation 7/14/10 2,410 270,793 Tegal Corporation 9/19/10 13,540 16,622 Trikon Technologies, Inc. 10/22/07 (United Kingdom) - 15,950 See the accompanying Notes to the Financial Statements. 9 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS JUNE 30, 2007 (Unaudited) Fair Warrants Warrants (Continued) Value Technology - Miscellaneous 0.22% 75,316 Intermap Technologies Corp. 3/17/08 (Canada) $ 63,265 90,990 Vuance, Ltd. 12/9/10 (Israel) 32,756 8,250 Vuance, Ltd. 11/19/11 (Israel) (Restricted) - 96,021 Telecom Services 1.04% 12,152 GoAmerica, Inc. 12/19/08 122 705,171 WPCS International Incorporated 11/16/09 465,413 465,535 Telecommunications 0.00% 6,431 Q Comm International, Inc. 6/24/08 129 Therapeutics 0.13% 12,868 Critical Therapeutics, Inc. 6/6/10 8,107 47,506 Memory Pharmaceuticals Corp. 9/22/10 48,457 56,564 Total Warrants 2.88% (cost $12,762) 1,284,636 TOTAL INVESTMENTS (cost $34,360,755) 94.24% $ 42,040,710 Fair Shares Securities Sold Short Value Medical Instruments 1.84% 98,064 Thermage, Inc. $ 819,815 TOTAL SECURITIES SOLD SHORT (proceeds $805,795) 1.84% $ 819,815 All percentages are relative to Partners' Capital. All securities are non-income producing except for Collectors Universe, Inc., Comarco, Inc., Comfort Systems USA, Inc., CryptoLogic, Inc., Frequency Electronics, Inc., Immersion Corporation, KMG Chemicals, Inc., MicroFinancial Incorporated, Primal Solutions, Inc., Printronix, Inc., Rockford Corporation, Unify Corporation, Inc., Velocity Express Corporation, Vertical Communications, Inc., Vuance, Ltd. and WFI Industries, Ltd. See the accompanying Notes to the Financial Statements. 10 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS JUNE 30, 2007 (Unaudited) % of Partners' Industry Concentration Total Capital Aerospace $ 50891 0.11 Automotive Components 485898 1.09 Biotechnology 3254666 7.3 Biotechnology - Drug Delivery 0 0 Building Materials 643466 1.44 Business Services 147585 0.33 Casino - Services 224336 0.5 Chemicals 1041051 2.33 Communication Equipment - Software 962139 2.16 Communication Products - Equipment 475436 1.07 Computer Peripherals 223990 0.5 Computer Services - Software 5982416 13.41 Computer Systems 735036 1.65 Consumer Products 247828 0.56 Data Security 254870 0.57 Diagnostics 86700 0.19 Electronic Components 827690 1.86 Electronic - Display 241773 0.54 Electronic Equipment 1024710 2.3 Electronic Instruments 1272426 2.85 Electronic Semiconductor 780619 1.75 Energy - Oil and Gas 370970 0.83 Energy - Technology 387965 0.87 Financial Services 270047 0.61 Food 393492 0.88 Gold Mining 252809 0.57 Healthcare Services 390199 0.87 Healthcare - Specialized Products & Services 838364 1.88 Housing - Construction 519651 1.16 Information Services 647385 1.45 Insurance 998312 2.24 Internet Commerce 241804 0.54 Medical Devices & Equipment 3062939 6.87 Medical Information Systems 0 0 Medical Instruments -754457 -1.69 Oil Equipment 0 0 See the accompanying Notes to the Financial Statements. 11 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS JUNE 30, 2007 (Unaudited) % of Partners' Industry Concentration (Continued) Total Capital Online Services $ 347,874 0.78 Paper - Packaging 455,332 1.02 Practice Management 364,952 0.82 Restaurant 596,841 1.34 Retail 1,143,713 2.56 Semiconductor 1,340,357 3.00 Semiconductor Equipment 1,923,106 4.31 Services 1,143,965 2.56 Technology - Miscellaneous 1,572,646 3.53 Telecom Equipment 503,922 1.13 Telecom Services 1,608,327 3.61 Telecommunications 428,158 0.96 Therapeutics 2,110,685 4.73 Toys 5,408 0.01 Transportation 276,482 0.62 Vitamins 816,121 1.83 TOTAL PORTFOLIO $ 41,220,895 92.40% See the accompanying Notes to the Financial Statements. 12 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDEDJUNE 30, 2007 (Unaudited) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments $ 2,253,414 Net change in unrealized appreciation 706,874 Total Realized and Unrealized Gain on Investments $ 2,960,288 INVESTMENT INCOME (LOSS) Investment Income Interest 91,793 Dividends (net of withholding taxes of $551) 85,909 Securities lending fees 5,492 Total Investment Income 183,194 Operating Expenses Administrator's fee 173,616 Professional fees 99,545 Independent General Partners' fees 40,000 Custody fee and other 24,678 Total Operating Expenses 337,839 Net Investment Loss (154,645 ) NET INCOME $ 2,805,643 See the accompanying Notes to the Financial Statements. 13 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) STATEMENTS OF CHANGES IN PARTNERS' CAPITAL (Information Subsequent to December 31, 2006 is Unaudited) Per Limited Corporate Individual Partners' Limited General General Unit Partners Partner Partners Total YEAR ENDED DECEMBER 31, 2006: BALANCE, DECEMBER 31, 2005 $ 485,061,719 $ 37,123,511 $ 4,508,046 $ 526,693,276 Exchanges (446,896,503) (34,198,683) (4,101,826) (485,197,012) Capital transfers (658) 658 - - Allocation of net income: Corporate General Partner - Performance - 1,310,584 - 1,310,584 Partners 4,762,068 426,834 53,432 5,242,334 Repurchases (3,893,110) - - (3,893,110) BALANCE, DECEMBER 31, 2006 $ 25,000 39,033,516 4,662,904 459,652 44,156,072 SIX MONTHS ENDED JUNE 30, 2007: Capital transfers 376 (376) - - Allocation of net income: Corporate General Partner - Performance - 561,129 - 561,129 Partners $ 1,271 1,984,146 237,003 23,365 2,244,514 Repurchases (2,350,292) - - (2,350,292) BALANCE, JUNE 30, 2007 $ 25,000 $ 38,667,746 $ 5,460,660 $ 483,017 $ 44,611,423 See Note 4 for changes in Units outstanding. See the accompanying Notes to the Financial Statements. 14 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) NOTES TO THE FINANCIAL STATEMENTS (Information Subsequent to December 31, 2006 is Unaudited) NOTE 1 -GENERAL: Organization: Special Situations Fund III, L.P. (the “Fund”) was organized under the Delaware Revised Uniform Limited Partnership Act on October 18, 1993, and commenced investment operations on January 1, 1994.The Fund is a closed-end interval fund registered under the Investment Company Act of 1940 (the “1940 Act”).The Fund shall have perpetual existence unless sooner dissolved as provided for in the Agreement of Limited Partnership (the “Agreement”). The Agreement provides for not less than three “Individual General Partners” and a “Corporate General Partner.”The General Partners, as a group, must own not less than one percent (1%) of the Fund’s outstanding Units.The Fund has five Individual General Partners of which four are independent, as defined in the 1940 Act. The Corporate General Partner and Investment Adviser is MGP Advisers Limited Partnership (“MGP”), of which the General Partner is AWM Investment Company, Inc. (“AWM”).MGP has appointed AWM as agent and nominee, with the rights, power and authority to act on behalf of MGP with respect to the execution of trades and related matters concerning the Fund.Austin W. Marxe, an Individual General Partner of the Fund and a limited partner of MGP owns directly and indirectly a controlling interest in MGP and AWM.Mr. Marxe is primarily responsible for managing the Fund’s investments and performing certain administrative services on its behalf. The Fund seeks long-term capital appreciation by investing primarily in equity securities and securities with equity features of publicly traded companies which possess a technological, market or product niche, which may be, for various reasons, undervalued, or with prospects of going private or being acquired. Exchange Tender and Safe Harbor Amendments: On December 31, 2005, a “grandfather” provision under the Internal Revenue Code, which had the effect of allowing the Fund to satisfy a “private placement safe harbor,” expired.This provision had allowed the Fund to be treated as a partnership for federal income tax purposes rather than as a publicly traded partnership, which is generally taxed as a corporation.The Fund is seeking to satisfy a different safe harbor, which in general, limits the semi-annual repurchase offers to a maximum of 5% of Units outstanding per semi-annual period (or 10% per year) and increases the repurchase request deadline from 14 days to 60 days prior to the repurchase pricing date (the “Safe Harbor Amendments”).These changes have the effect of reducing the liquidity of a partner’s investment in the Fund. SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) NOTES TO THE FINANCIAL STATEMENTS (Information Subsequent to December 31, 2006 is Unaudited) NOTE 1 -GENERAL (CONTINUED): Exchange Tender and Safe Harbor Amendments (Continued): A Special Meeting of Partners was held on November 16, 2005 to vote to (1) amend the Fund’s Agreement to give the Individual General Partners authority to make offers for special redemptions of Units (the “Redemption Authority Amendment”) and (2) consent to a proposed offer to be made by the Individual General Partners for Limited Partners who are “Qualified Purchasers” (as defined in the 1940 Act) to exchange their Units in the Fund for units of Special Situations Fund III QP, L.P., a Delaware limited partnership recently formed to be a companion fund to the Fund (the “Exchange Tender Offer Proposal”).These issues passed with majority consent.The Fund was granted exemptive relief from the Securities and Exchange Commission (the “Commission”) to permit the one-time Exchange Tender Offer at December 31, 2005. In the Exchange Tender Offer, a limited partner who is a Qualified Purchaser had the option to: (i) accept the one-time exchange tender offer, (ii) accept the cash repurchase offer in whole or in part or (iii) remain invested in the Fund (with the expectation that the Fund will adopt the Safe Harbor Amendments).A limited partner who is not a Qualified Purchaser had the option to:(i) accept the cash repurchase offer in whole or in part or (ii) remain invested in the Fund (with the expectation that the Fund will adopt the Safe Harbor Amendments). A Special Meeting of Partners was held on March 29, 2006 to vote to (1) amend the Fund’s Agreement to limit semi-annual repurchase offers by the Fund to partners to a maximum of 5% of Units outstanding per semi-annual period (or 10% per year) and (2) increase the repurchase request deadline for electing to accept a repurchase offer from the Fund from 14 days to 60 days prior to the repurchase pricing date.These Safe Harbor Amendments passed with majority consent. The Fund submitted a request for an exemption from the 1940 Act to the Commission in May 2005 to allow for the repurchase request deadline to be more than 14 days from the repurchase pricing date.Commission approval is still pending on this exemption request.Due to the timing and uncertainty of the Commission’s response, and to ensure the continuance of the taxation of the Fund as a partnership, the Individual General Partners have requested the Limited Partners to consent to the suspension of the Fund’s mandatory semi-annual repurchase policies.Such suspension shall be in effect until such time the exemption request is granted or the Individual General Partners deem it is in the best interest of the Fund to resume such policies.As of June 19, 2006, the majority of the Limited Partners consented to the suspension, thereby agreeing to rely solely on the authority of the Individual General Partners to make repurchase offers in their sole discretion.Although the Individual General Partners are not required to make semi-annual repurchase offers, it is their intention to make such offers within the guidelines that ensure the Fund will continue to be taxed as a partnership. NOTE 2 -ACCOUNTING POLICIES: Securities traded on a securities exchange or on the NASDAQ System are valued at the last reported sales price on the last business day of the reporting period.Securities for which no sale occurred on such day are valued at the average of the highest bid and lowest asked prices on the last trading day.Securities for which market quotations are not available are generally valued at cost, which approximates fair value as determined in good faith by the Individual General Partners.Warrant valuations determined in good faith by the General Partner utilize the Black Scholes model and take into account other factors deemed relevant.Securities transactions are recorded on trade date.Realized gains and losses on sales of securities are determined using the specific identification cost method.Dividend income is recorded on the ex-dividend date and interest income is recorded on the accrual basis. Cash and cash equivalents consist principally of cash balances held in a brokerage account.The Fund considers all money market accounts and all highly liquid debt instruments purchased with original maturities of three months or less to be cash equivalents. The Fund entered into agreements to lend portfolio securities to qualified borrowers in order to earn additional income.The terms of each lending agreement require that loans are secured by cash or securities with an aggregate market value at least equal to a percentage of the market value of the loaned securities agreed upon by the borrower and the Fund (which shall be not less than 100% of the market value of the loaned securities), computed on a daily basis.If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to collateral.Gain or loss in the fair value of portfolio securities loaned that may occur during the term of the loan will be attributed to the Fund.At June 30, 2007, there were no securities loaned. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) NOTES TO THE FINANCIAL STATEMENTS (Information Subsequent to December 31, 2006 is Unaudited) NOTE 3 -ALLOCATION OF ACCOUNTING INCOME AND LOSSES: The Agreement provides for allocations of profits and losses at the close of each fiscal period (see Note 4). Net income is allocated: first, to MGP to the extent of any previous net losses allocated to MGP in excess of the other partners’ capital balances; next, to the partners in proportion to the number of Units held by each to the extent of net losses previously allocated to them; and, thereafter, 80% to the partners in proportion to the number of Units held by each and 20% performance allocation to MGP.If there is a loss for an accounting period, the performance allocation to MGP will not apply to future periods until the loss has been recovered. Net losses are allocated to the partners in proportion to the number of Units held by each, provided, however, that losses in excess of an Individual General Partner’s or a Limited Partner’s capital balance will be allocated to MGP. NOTE 4 -PARTNER CAPITAL ACCOUNT TRANSACTIONS: All net income allocated to partners will be reinvested.In order to maintain a $25,000 price per Unit, the number of Units held by each partner at the close of each fiscal period (generally June30 and December 31, commencing December31, 1994), is adjusted to equal the partner’s capital account divided by $25,000. As of the close of each fiscal period, the Fund will generally offer to repurchase 5% of the outstanding Units.The repurchase request deadline had generally been June 16 and December 17, of each year, but is subject to change based on the Commission’s approval of the exemptive request discussed in Note 1. The Fund has the right to sell additional Units at the beginning of each fiscal period. SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) NOTES TO THE FINANCIAL STATEMENTS (Information Subsequent to December 31, 2006 is Unaudited) NOTE 4 -PARTNER CAPITAL ACCOUNT TRANSACTIONS (CONTINUED): Changes in Units outstanding are as follows: Corporate Individual Limited General General Partners Partner Partners Total Balance, December 31, 2005 19,402.4688 1,484.9404 180.3219 21,067.7311 Exchanges, January 1, 2006 (17,875.8602 ) (1,367.9473 ) (164.0730 ) (19,407.8805 ) Transfers (0.0263 ) 0.0263 - - Semi-annual adjustments of Units 190.4828 69.4967 2.1372 262.1167 Repurchases (155.7244 ) - - (155.7244 ) Balance, December 31, 2006 1,561.3407 186.5161 18.3861 1,766.2429 Transfers 0.0150 (0.0150 ) - - Semi-annual adjustment of Units 79.3659 31.9252 0.9346 112.2257 Repurchases (94.0117 ) - - (94.0117 ) Balance, June 30, 2007 1,546.7099 218.4263 19.3207 1,784.4569 NOTE 5 -PURCHASES AND SALES OF SECURITIES: Purchases and sales of securities for the six months ended June 30, 2007 aggregated $9,484,775and $13,356,544, respectively. NOTE 6 -INCOME TAXES: No provision for income taxes has been made in the accompanying financial statements as each partner is individually responsible for reporting income or loss based upon the partner’s respective share of the Fund’s income and expenses reported for income tax purposes. SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) NOTES TO THE FINANCIAL STATEMENTS (Information Subsequent to December 31, 2006 is Unaudited) NOTE 7 -RELATED PARTY TRANSACTIONS: AWM is the administrator of the Fund.The administrator’s fee is computed monthly at an annual rate of 0.75% of the average net assets. The Fund pays each Independent General Partner an annual fee of $20,000. NOTE 8 -APPROVAL OF ADVISORY CONTRACT: At a special meeting of the Independent General Partners (“IGPs”) of the Fund, the IGPs considered whether to approve the continuation of the existing Investment Advisory Agreement (the “Advisory Agreement”) between the Fund and MGP.In addition to the materials the IGPs had reviewed throughout the course of the year, the IGPs received materials relating to the advisory agreement before the meeting and had the opportunity to ask questions and request further information in connection with its consideration. The approval of the Advisory Agreement and the continuation of MGP as the investment adviser of the Fund is based upon the following findings as well as the specific considerations discussed below: (1) that the Advisory Agreement with MGP is in the best interest of the Fund; (2) that the services to be performed by MGP pursuant to the Advisory Agreement are services required for the operation of the Fund; (3) that MGP can provide services the nature and quality of which are at least equal to those provided by others offering the same services; and (4) that the fees for such services are fair and reasonable in light of the usual and customary charges made by others for services of the same nature and quality. In determining whether to approve the Advisory Agreement, the IGPs considered various relevant factors, including those discussed below. Nature, Extent and Quality of Service In considering the nature, extent and quality of service to the Fund, the IGPs reviewed the Fund’s investment objectives and strategy along with the advisory services provided to the Fund by MGP over both short- and long-term periods.The services provided include investment research, portfolio management and trading.The IGPs took into account the organizational depth and stability of the firm, noting that the Fund managers have considerable investment and trading experience and have managed the Fund since its inception.Furthermore, they do not use brokerage commissions to purchase third-party research. SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) NOTES TO THE FINANCIAL STATEMENTS (Information Subsequent to December 31, 2006 is Unaudited) NOTE 8 - APPROVAL OF ADVISORY CONTRACT (CONTINUED): Investment Performance The IGPs considered the short- and long-term performance of the Fund, including both lesser and more profitable periods and noted favorable performance over the Fund’s history as compared with relevant market indices. Costs of Services Provided The IGPs considered the compensation arrangement with MGP, such that the performance allocation of 20% is customary for the Fund’s peer group.The IGPs also noted the use of a “highwater” mark in determining the profit threshold.The IGPs reviewed the expense ratio of the Fund and determined it to be fair and reasonable as compared to the Fund’s peer group.Although the administrative fee charged is below industry averages, overall expense ratio has increased due to the reduction in the net assets of the Fund resulting from the exchange offer. Profits The IGPs considered the level of MGP’s profits in managing the Fund and concluded that the profit was fair and customary based on the Fund’s peer group. Economies of Scale The IGPs, in considering economies of scale, reviewed whether there have been or if there is a potential for the realization of future economies of scale, and whether the Fund’s investors would benefit from such scale.The IGPs noted that the consideration of economies of scale is not a determining factor as it relates to the approval of the Advisory Agreement with MGP. In considering whether to approve the continuation of the advisory agreement, the IGPs did not weigh any one factor more than another. They concluded that the approval of the agreement was in the best interest of the Fund. The advisory agreement will continue for one year and is renewable by the IGPs after that for successive one year periods. NOTE 9 -OTHER AGREEMENTS: The Fund entered into a consulting agreement whereby the consultant will perform management and financial advisory services to companies in which the Fund invests (“covered investments”).As compensation, the consultant earns ten percent of the appreciation on each covered investment for the agreed upon period.Of this amount, one half is currently payable and the remainder is deferred until a final payment date, as further defined in the consulting agreement. SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) NOTES TO THE FINANCIAL STATEMENTS (Information Subsequent to December 31, 2006 is Unaudited) NOTE 10 -FINANCIAL HIGHLIGHTS: Six Months Ended June 30, Year Ended December 31, 2007 2006 2005 2004 2003 2002 Ratio of investment expenses to average net assets1, 2 0.00 % 0.00 % 0.00 % 0.00 % 0.57 % 0.03 % Ratio of operating expenses to average net assets2 1.47 % 1.65 % 0.86 % 0.84 % 1.03 % 0.94 % Ratio of total expenses to average net assets2 1.47 % 1.65 % 0.86 % 0.84 % 1.60 % 0.97 % Ratio of net income (loss) to average net assets2 12.20 % 15.21 % 2.53 % 23.09 % 74.23 % (22.16 )% Portfolio turnover rate 22.32 % 81.20 % 55.90 % 63.46 % 52.43 % 60.28 % 1The investment expenses reflected in the above ratio include, but are not limited to, consulting fees having a direct correlation to the performance of “covered investments,” as further defined in Note 9 herein. 2For periods less than one year, ratios have been annualized. SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) NOTES TO THE FINANCIAL STATEMENTS (Information Subsequent to December 31, 2006 is Unaudited) NOTE 11 -RETURN ON PARTNER INVESTMENT: At June 30, 2007, the value of a $25,000 investment made at each respective subscription date is as follows: Subscription Date Value January 1, 1994 $ 259,473 January 1, 1995 237,213 July 1, 1995 210,042 January 1, 1996 175,163 July 1, 1996 132,231 January 1, 1997 125,147 July1, 1997 118,542 January1, 1998 105,169 July 1, 1998 107,835 January1, 1999 119,545 July 1, 1999 110,306 January 1, 2000 71,896 July 1, 2000 61,584 January 1, 2001 62,983 July 1, 2001 55,059 January 1, 2002 55,043 July 1, 2002 62,795 January 1, 2003 67,960 July 1, 2003 52,006 January 1, 2004 36,436 July 1, 2004 33,871 January 1, 2005 30,348 July 1, 2005 32,909 January 1, 2006 29,727 July 1, 2006 28,011 January 1, 2007 26,271 NOTE 12 -SECURITIES SOLD SHORT: The Fund is subject to certain inherent risks arising from its activities of selling securities short.The ultimate cost to the Fund to acquire these securities may exceed the liability reflected in the financial statements.In addition, the Fund is required to maintain collateral with the broker to secure these short positions. SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) NOTES TO THE FINANCIAL STATEMENTS (Information Subsequent to December 31, 2006 is Unaudited) NOTE 13 -INVESTMENTS IN RESTRICTED AND ILLIQUID SECURITIES: The Fund has made investments in securities that are not freely tradable due to Securities and Exchange Commission’s regulations.These restricted securities may not be sold except in exempt transactions or when they have become registered under the Securities Act of 1933.Investing in restricted securities generally poses a greater risk than investing in more widely held, publicly traded companies.Restrictions imposed on the sale of these securities and the lack of a secondary market may affect the timing and price obtained for such sales.The following is a list of restricted and illiquid securities valued by the Fund as of June 30, 2007: Issuer Type of Security Acquisition Date Acquisition Cost Value Value as a % of Partners’ Capital Excapsa Software, Inc. Common 2/7/06 $ 282,219 $ 70,408 0.16 % LocatePlus Holdings Corporation Common 7/8/05 181,673 5,137 0.01 % MK Resources Company Common 11/20/97 180,527 252,809 0.57 % Quantum Fuel Systems Tech Worldwide Common 6/29/07 60,000 60,000 0.13 % Vertical Communications, Inc. Common 9/28/04 214,947 132,147 0.30 % Vertical Communications, Inc. Common 9/28/05 161,178 99,091 0.22 % Caprius, Inc. Preferred 2/28/07 25,000 25,000 0.06 % E Ink Corporation Preferred 11/7/05 241,773 241,773 0.54 % UTIX Group, Inc. Preferred 11/16/06 14,999 12,807 0.03 % Verdasys, Inc. Series B Preferred 9/3/04 201,478 254,870 0.57 % Vertical Communications, Inc. Preferred 12/1/06 100,000 100,000 0.22 % Unify Corporation 11.25% Corp. Debt 11/20/06 52,000 52,000 0.12 % Unify Corporation 11.25% Corp. Debt 11/20/06 17,600 17,600 0.04 % Unify Corporation 11.25% Corp. Debt 11/20/06 16,000 16,000 0.04 % Unify Corporation Revolving Credit Corp. Debt 11/7/06 40,000 40,000 0.09 % Vuance, Ltd. 8% Corp. Debt 11/21/06 33,000 33,000 0.07 % Total restricted and illiquid securities $ 1,822,394 $ 1,412,642 3.17 % NOTE 14 -CREDIT RISK CONCENTRATION: Cash and cash equivalents consist principally of balances held in a brokerage account with Morgan Stanley & Co. Incorporated.The balances are insured by the Securities Investor Protection Corporation up to $500,000, including $100,000 for free cash balances.Net cash balances and securities in excess of these limits are protected by excess coverage provided by Morgan Stanley & Co. Incorporated, up to the full net equity value of each account including unlimited coverage for uninvested cash. SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) NOTES TO THE FINANCIAL STATEMENTS (Information Subsequent to December 31, 2006 is Unaudited) NOTE 15 -PROXY VOTING: A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to its portfolio securities is available (1) without charge, upon request, by calling (212) 319-6670 or (2) on the Securities and Exchange Commission (“SEC”) website at www.sec.gov. The Fund’s proxy voting record for the most recent 12-month period ended June 30 is available (1) without charge, upon request, by calling (212) 319-6670 or (2) on the SEC’s website at www.sec.gov.Information as of June 30 each year will generally be available by the following August 31. NOTE 16 -FORM N-Q: The Fund files a complete Portfolio of Investments for the first and third quarters of its fiscal year with the SEC on Form N-Q within 60 days of the end of such fiscal quarter.The Fund’s Form N-Q is available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC.Information on the operation of the SEC’s Public Reference Room may be obtained by calling 1-800-SEC-0330. Item 2.Code of Ethics. Not Applicable at this time. Item 3.Audit Committee Financial Expert. Not Applicable at this time. Item 4.Principal Accountant Fees and Services. Not Applicable at this time. Item 5.Audit Committee of Listed Registrants. Not applicable. Item 6.Schedule of Investments The Audited Schedule of Investments is included in the report to shareholders filed under Item 1 of the Form. Item 7.Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies Not Applicable at this time. Item 8. Portfolio Managers of Closed-End Management Investment Companie. Not Applicable at this time. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not Applicable at this time. Item 10. Submission of Matters to a Vote of Security Holders. A Special Meeting of Partners was held on March 29, 2006 to vote to (1) amend the Fund’s Agreement to limit semi-annual repurchase offers by the Fund to partners to a maximum of 5% of Units outstanding per semi-annual period (or 10% per year) and (2)increase the repurchase request deadline for electing to accept a repurchase offer from the Fund from 14 days to 60 days prior to the repurchase pricing date.These Safe Harbor Amendments passed with majority consent. The Fund submitted a request for an exemption of the Investment Company Act of 1940 to the Commission in May 2005 to allow for the repurchase request deadline to be more than 14 days from the repurchase pricing date.Commission approval is still pending on this exemption request.Due to the timing and uncertainty of the Commission’s response, and to ensure the continuance of the taxation of the Fund as a partnership, the Individual General Partners have requested the Limited Partners to consent to the suspension of the Fund’s current mandatory semi-annual repurchase policies.Such suspension shall be in effect until such time the exemption request is granted or the Individual General Partners deem it is in the best interest of the Fund to resume such policies.Should the Limited Partners consent to the suspension, they agree to rely solely on the authority of the Individual General Partners to make repurchase offers in their sole discretion. Although the Individual General Partners are not required to make semi-annual repurchase offers, it is their intention to make such offers within the guidelines that ensure the Fund will continue to be taxed as a partnership.Limited Partners had until June 19, 2006 to submit their consent cards, on which date it passed with majority consent. Item 11. Controls and Procedures. (a)Based on an evaluation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, the registrant’s principal executive and principal financial officers, or persons performing similar functions, concluded that the disclosure controls and procedures are effective. (b)There were no significant changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal half-year that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1)NOT APPLICABLE. (a)(2)CERTIFICATIONS REQUIRED BY ITEM 11(a)(2) OF FORM N-CSR ARE FILED HEREWITH AS EX-99.CERT. (b)CERTIFICATIONS REQUIRED BY ITEM 11(b) OF FORM N-CSR ARE FILED HEREWITH AS EX-99.906CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SPECIAL SITUATIONS FUND III, L.P. By:_/s/Austin Marxe Austin Marxe, Principal Executive Officer Date:August 23, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:_/s/Austin Marxe Austin Marxe, Principal Executive Officer Date: August 23, 2007 By:_/s/ Rose M. Carling_ Rose M. Carling, Principal Financial Officer Date: August 23, 2007
